Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/05/21.
Claims 1-19 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (20090120994) in view of Flooven et al. (5,433,721) and Yoon (5,833,695), for the same reasons as set forth in the previous non final rejection mailed on 11/05/20.
	Additionally, regarding claims 1 and 16, Hooven discloses wherein the motor driven firing drive is responsive to a staple firing stroke (via actuation of switch 213; col. 8, lines 20-45) and the motor driven anvil is responsive to a closure stroke that is .
Claims 5-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (20090120994) in view of Hooven et al. (5,433,721) and Yoon (5,833,695), as applied above in claim 1, and further in view of Bauman et al. (5,556,918), for the same reasons as set forth in the previous non final rejection mailed on 11/05/20.
Response to Arguments
Applicant's arguments filed 04/05/21 have been fully considered but they are not persuasive. Applicant contends wherein Hooven fails to disclose separate or distinct anvil closure and tissue cutting actuations, since Hooven discloses a single actuator. This is not found persuasive by the Examiner. It is the Examiner’s position that Hooven shows separate and distinct anvil closure and tissue cutting actuations, via switches 207, 208 and 213, as best shown in Hooven Fig. 15 (col. 8, lines 3-45).
For the reasons above, the grounds of rejection are deemed proper and maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731